Exhibit 10.12
 

  NAME OF OFFEREE:__________________________       MEMORANDUM
NUMBER:____________________

 

 

 
ESP RESOURCES, INC.
 
a Nevada Corporation
 
CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM
 
For Accredited Investors Only
 
May 15, 2012
 

 



This Private Placement Memorandum (the “Memorandum”) relates to the sale of
between Five Hundred Thousand Dollars ($500,000.00) and One Million Two Hundred
Fifty Thousand Dollars ($1,250,000.00) worth of Common Shares (“Common Shares”
or the “Shares”) by ESP Resources, Inc. (the “Company” or “ESPI”) at Eight Cents
($0.08) per share.  The Offering is being made in units that will each consist
of Six Hundred Twenty Five Thousand (625,000) Shares and warrants to purchase up
to Nine Hundred Thirty Seven Thousand Five Hundred (937,500) Shares at an
exercise price of Fifteen Cents ($0.15) and up to Nine Hundred Thirty Seven
Thousand Five Hundred (937,500) Shares at an exercise price of Twenty FiveCents
($0.25) (collectively, “Units” and each a “Unit”).  Each Unit is offered for
Fifty Thousand Dollars ($50,000.00).  The Company is offering Twenty-Five (25)
Units.


The Common Shares are restricted and shall be restricted until they are
registered or an exemption from registration is applicable for the Common
Shares.  These Common Shares offered hereby are speculative and investment in
the Common Shares involves a high degree of risk.  Investors must be able to
bear the economic risk of their investment for an indefinite period and be able
to withstand a total loss of their investment.  See the Company’s “Risk Factors”
at Exhibit B.
____________________


 
1

--------------------------------------------------------------------------------

 
 
PRIVATE PLACEMENT PROCEDURES


All communications or inquiries relating to these materials or to a possible
transaction involving the Company should be directed to the following
individuals at the Company:
 

  Name David Dugas   Title Chief Executive Officer   Phone (337) 706-7056  
Email: David.Dugas@espchem.com         Corporate Offices 111 Lions Club Street  
  Scott, LA 70583

 
With a copy sent to the Company’s corporate and security counsel at:


Joshua D. Brinen, Esq.
Brinen & Associates, LLC
7 Dey Street, Suite 1503
New York, NY 10007
Tel: (212) 330-8151
Fax: (212) 227-0201
jbrinen@brinenlaw.com


 
2

--------------------------------------------------------------------------------

 


ESP RESOURCES, INC.
(THE “COMPANY” OR “ESPI”)


COMMON STOCK OFFERING
 
Minimum Offering: 
Five Hundred Thousand Dollars ($500,000.00) for the sale of Six Million Two
Hundred Fifty Thousand (6,250,000) Common Shares with Three (3) year warrants to
buy up to Nine Million Three Hundred Seventy Five Thousand (9,375,000) Common
Shares at Fifteen Cents ($0.15) per share and up to Nine Million Three Hundred
Seventy Five Thousand (9,375,000) Common Shares at Twenty Five Cents ($0.25) per
share



Maximum Offering:
One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00) for the sale of
Fifteen Million Six Hundred Twenty Five Thousand (15,625,000) Common Shares with
Three (3) year warrants to buy up to Twenty Three Million Four Hundred Thirty
Seven Thousand Five Hundred (23,437,500) Common Shares at Fifteen Cents ($0.15)
per share and up to Twenty Three Million Four Hundred Thirty Seven Thousand Five
Hundred (23,437,500) Common Shares at Twenty Five Cents ($0.25) per share

 
IMPORTANT NOTICES


THIS MEMORANDUM IS BEING USED BY ESP RESOURCES, INC.  IN CONNECTION WITH THE
PRIVATE PLACEMENT (THE “OFFERING”) OF SHARES OF COMMON STOCK (THE “SHARES” OR
THE “COMMON STOCK”) PURSUANT TO AN EXEMPTION FROM REGISTRATION CONTAINED IN
SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OF
REGULATION D THEREUNDER AS WELL AS APPLICABLE STATE AND FOREIGN SECURITIES LAWS.


THIS MEMORANDUM IS SUBMITTED ON A CONFIDENTIAL BASIS FOR THE USE SOLELY IN
CONNECTION WITH THE CONSIDERATION OF THE PURCHASE OF THE SECURITIES DESCRIBED
HEREIN. THE RECEIPT OF THIS MEMORANDUM CONSTITUTES THE AGREEMENT ON THE PART OF
THE RECIPIENT HEREOF AND ITS REPRESENTATIVES TO MAINTAIN THE CONFIDENTIALITY OF
THE INFORMATION CONTAINED HEREIN. THIS MEMORANDUM MAY NOT BE REPRODUCED IN WHOLE
OR IN PART AND ITS USE FOR ANY PURPOSE OTHER THAN TO EVALUATE AN INVESTMENT IN
THE SECURITIES IS NOT AUTHORIZED. NEITHER MAY THE CONTENTS OF THIS MEMORANDUM BE
COMMUNICATED TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY. THE RECEIPT OF THIS MEMORANDUM CONSTITUTES THE AGREEMENT ON THE PART OF
THE RECIPIENT TO THE FOREGOING.


 
3

--------------------------------------------------------------------------------

 
 
THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR SOLICITATION OF AN OFFER
TO BUY ANY SECURITIES OTHER THAN THE SECURITIES OFFERED HEREBY, NOR DOES IT
CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY FROM ANY PERSON
IN ANY STATE OR OTHER JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION WOULD BE
UNLAWFUL, OR IN WHICH THE PERSON MAKING SUCH OFFER OR SOLICITATION IS NOT
QUALIFIED TO DO SO, OR TO A PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH AN OFFER
OR SOLICITATION.


THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK.  THIS INVESTMENT IS SUITABLE
ONLY FOR PERSONS WHO CAN BEAR THE ECONOMIC RISK FOR AN INDEFINITE PERIOD OF TIME
AND WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT.  FURTHERMORE, INVESTORS
PURCHASING THE SECURITIES MUST UNDERSTAND THAT SUCH INVESTMENT IS ILLIQUID AND
IS EXPECTED TO CONTINUE TO BE ILLIQUID FOR AN INDEFINITE PERIOD OF TIME.  SEE
“RISK FACTORS.”


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE SKY LAWS AND
ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND STATE SECURITIES OR BLUE SKY LAWS.  ACCORDINGLY,
THE SECURITIES CANNOT BE OFFERED, SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT IN COMPLIANCE WITH THE ACT.  IN ADDITION, THE SECURITIES CANNOT BE SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. CERTIFICATES FOR THE SECURITIES WILL BEAR A LEGEND
TO THAT EFFECT.  THE EXEMPTION UNDER THE ACT PROVIDED BY RULE 144 MAY NOT BE
AVAILABLE.  ALL INVESTORS WILL BE REQUIRED TO UNDERTAKE THAT THEY WILL NOT
RESELL THE SECURITIES EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
AN EXEMPTION FROM REGISTRATION.  THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON THE MERITS OF THIS OFFERING OR THE ADEQUACY OR ACCURACY
OF THIS MEMORANDUM.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.  INVESTORS
SHOULD BE AWARE THAT THEY MIGHT BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


EACH PROSPECTIVE INVESTOR MUST COMPLY WITH ALL APPLICABLE LAWS AND REGULATIONS
IN FORCE IN ANY JURISDICTION IN WHICH IT PURCHASES, OFFERS OR SELLS THE
SECURITIES AND MUST OBTAIN ANY CONSENT, APPROVAL OR PERMISSION REQUIRED BY IT
FOR THE PURCHASE, OFFER OR SALE BY IT OF THE SECURITIES UNDER THE LAWS AND
REGULATIONS IN FORCE IN ANY JURISDICTION TO WHICH IT IS SUBJECT OR IN WHICH IT
MAKES SUCH PURCHASES, OFFERS OR RESALES, AND THE COMPANY SHALL NOT HAVE ANY
RESPONSIBILITY THEREFORE.


THE OFFERING PRICE OF THE SECURITIES HAS BEEN DETERMINED BY THE COMPANY AND DOES
NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, BOOK VALUE OR POTENTIAL
EARNINGS OF THE COMPANY OR ANY OTHER RECOGNIZED CRITERIA OF VALUE.


 
4

--------------------------------------------------------------------------------

 
 
NO PERSON OR ENTITY MAY PURCHASE ANY SHARES OF THE SECURITIES HEREUNDER UNLESS
SUCH PERSON OR ENTITY IS AN “ACCREDITED INVESTOR,” AS THAT TERM IS DEFINED IN
SECTION 501(A) OF REGULATION D PROMULGATED UNDER THE ACT.  THE COMPANY IS
RELYING ON THE REPRESENTATIONS AND WARRANTIES SET FORTH BY EACH INVESTOR IN THE
SUBSCRIPTION AGREEMENT AND THE ACCREDITED INVESTOR QUESTIONNAIRE ATTACHED HERETO
TO DETERMINE THE APPLICABILITY TO THIS OFFERING OF EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF THE ACT.


PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM OR ANY
OF THE EXHIBITS OR ANY PRIOR OR SUBSEQUENT COMMUNICATIONS FROM THE COMPANY OR
ANY OF ITS OFFICERS, EMPLOYEES OR AGENTS AS INVESTMENT, LEGAL OR TAX ADVICE.


TO ENSURE COMPLIANCE WITH REQUIREMENTS IMPOSED BY THE IRS, THE COMPANY AND THE
COMPANY’S TAX AND LEGAL ADVISERS INFORM YOU THAT ANY UNITED STATES FEDERAL TAX
ADVICE CONTAINED IN THIS COMMUNICATION (INCLUDING ANY ATTACHMENTS) IS NOT
INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, FOR THE PURPOSE OF (I)
AVOIDING PENALTIES UNDER THE INTERNAL REVENUE CODE OR (II) PROMOTING, MARKETING
OR RECOMMENDING TO ANOTHER PARTY ANY TRANSACTION OR MATTER ADDRESSED HEREIN.


IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.


 
5

--------------------------------------------------------------------------------

 
 
NOTICE TO RESIDENTS OF ALL STATES:
IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE INTERESTS/SHARES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY NOR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SHARES/INTERESTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WOULD
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.


ALABAMA LEGEND:
THESE SECURITIES ARE OFFERED PURSUANT TO A CLAIM OF EXEMPTION UNDER THE ALABAMA
SECURITIES ACT. A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS NOT
BEEN FILED WITH THE ALABAMA SECURITIES COMMISSION. THE COMMISSION DOES NOT
RECOMMEND NOR ENDORSE THE PURCHASE OF ANY SECURITIES, NOR DOES IT PASS UPON THE
ACCURACY OR COMPLETENESS OF THESE SUBSCRIPTION DOCUMENTS. ANY REPRESENTATION TO
THE CONTRARY IS A CRIMINAL OFFENSE.


CALIFORNIA LEGEND:
THE SECURITIES OFFERED IN THESE SUBSCRIPTION DOCUMENTS HAVE NOT BEEN QUALIFIED
UNDER THE CALIFORNIA CORPORATE SECURITIES LAW OF 1968 IN RELIANCE UPON AN
EXEMPTION FROM QUALIFICATION PURSUANT TO CALIFORNIA CORPORATIONS CODE SECTION
25102(F). IN ADDITION, ALL INVESTORS SHOULD BE AWARE THAT IT IS UNLAWFUL FOR
SUCH INVESTORS TO CONSUMMATE A SALE OR TRANSFER ANY SHARES OR INTEREST THEREIN,
OR TO RECEIVE ANY CONSIDERATION THEREFORE, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, EXCEPT AS PERMITTED
IN THE COMMISSIONER’S RULES.


COLORADO LEGEND:
THIS INFORMATION IS DISTRIBUTED PURSUANT TO AN EXEMPTION FOR SMALL OFFERINGS
UNDER THE RULES OF THE COLORADO SECURITIES DIVISION. THE SECURITIES DIVISION HAS
NEITHER REVIEWED NOR APPROVED ITS FORM OR CONTENT. THE SECURITIES DESCRIBED MAY
ONLY BE PURCHASED BY "ACCREDITED INVESTORS" AS DEFINED BY RULE 501 OF SEC
REGULATION D AND THE RULES OF THE COLORADO SECURITIES DIVISION.


CONNECTICUT LEGEND:
THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE BANKING
COMMISSIONER OF THE STATE OF CONNECTICUT NOR HAS THE COMMISSIONER PASSED UPON
THE ACCURACY OR ADEQUANCE OF THE OFFERING. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.


 
6

--------------------------------------------------------------------------------

 
 
FLORIDA LEGEND:
IF SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, AND YOU PURCHASE
SECURITIES HEREUNDER, THEN YOU MAY VOID SUCH PURCHASE EITHER WITHIN THREE (3)
DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY YOU TO THE ISSUER, AN
AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN THREE (3) DAYS AFTER THE
AVAILABILITY OF THIS PRIVILEGE COMMUNICATED TO YOU, WHICHEVER OCCURS LATER.


GEORGIA LEGEND:
THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH (13) OF CODE
SECTION 10-5-9 OF THE 'GEORGIA SECURITIES ACT OF 1973,' AND MAY NOT BE SOLD OR
TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.


IOWA LEGEND:
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, IN THE APPLICABLE STATE SECURITIES LAW, PURSUANT TO REGISTRATION FOR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WOULD BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


MARYLAND LEGEND:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE [OR OTHER DOCUMENT] HAVE BEEN
ISSUED PURSUANT TO A CLAIM OF EXEMPTION FROM THE REGISTRATION PROVISIONS OF
FEDERAL AND STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGSTRATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.


MISSISSIPPI LEGEND:
IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.


 
7

--------------------------------------------------------------------------------

 
 
NEW HAMPSHIRE LEGEND:
NEITHER THE FACT THAT A REGISTRATION STATEMENT OR AN APPLICATION FOR LICENSE HAS
BEEN FILED UNDER CHAPTER 421-B OF THE NEW HAMPSHIRE REVISED STATUTES (THE “RSA”)
WITH THE STATE OF NEW HAMPSHIRE NOR THE FACT THAT A SECURITY IS EFFECTIVELY
REGISTERED OR A PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE CONSTITUTES A
FINDING BY THE SECRETARY OF STATE OF NEW HAMPSHIRE THAT ANY DOCUMENT FILED UNDER
RSA 421-B IS TRUE, COMPLETE, AND NOT MISLEADING. NEITHER ANY SUCH FACT NOR THE
FACT THAT AN EXEMPTION OR AN EXCEPTION IS AVAILABLE FOR A SECURITY OR A
TRANSACTION MEANS THAT THE SECRETARY OF STATE OF NEW HAMPSHIRE HAS PASSED IN ANY
WAY UPON THE MERITS OR QUALIFICATIONS OF, OR RECOMMENDED, OR GIVEN APPROVAL TO,
ANY PERSON, SECURITY, OR TRANSACTION. IT IS UNLAWFUL TO MAKE, OR CAUSE TO BE
MADE, TO ANY PROSPECTIVE INVESTOR, CUSTOMER, OR CLIENT ANY REPRESENTATION
INCONSISTENT WITH THE PROVISIONS OF THIS PARAGRAPH.


NEW MEXICO LEGEND:
IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISK
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


NEW YORK LEGEND:
THIS PRIVATE OFFERING MEMORANDUM HAS NOT BEEN REVIEWED BY THE ATTORNEY GENERAL
PRIOR TO ITS ISSUANCE AND USE. THE ATTORNEY GENERAL OF THE STATE OF NEW YORK HAS
NOT PASSED ON OR ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.


THIS PRIVATE OFFERING MEMORANDUM DOES NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS
MADE IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING. IT
CONTAINS A FAIR SUMMARY OF THE MATERIAL TERMS OF DOCUMENTS PURPORTED TO BE
SUMMARIZED HEREIN.


NORTH DAKOTA LEGEND:
THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES
COMMISSIONER OF THE STATE OF NORTH DAKOTA NOR HAS THE COMMISSIONER PASSED UPON
THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY
IS A CRIMINAL OFFENSE.


 
8

--------------------------------------------------------------------------------

 
 
OREGON LEGENDS:
(A) THE SECURITIES OFFERED ARE REGISTERED WITH THE DIRECTOR OF THE DEPARTMENT OF
CONSUMER AND BUSINESS SERVICES FOR THE STATES OF OREGON UNDER PROVISIONS OF OAR
441-65-060 THROUGH 441-65-230. THE DIRECTOR REVIEWED THE REGISTRATION STATEMENT
ONLY BRIEFLY AND HAS NOT REVIEWED THIS DOCUMENT. IN DECIDING WHETHER OR NOT TO
INVEST IN THESE SECURITIES, YOU SHOULD RELY ON YOUR OWN EXAMINATION OF THE
COMPANY ISSUING THE SECURITIES AND THE TERMS OF THE OFFERING INCLUDING THE
MERITS AND RISKS INVOLVED.


(B) IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE
OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT
BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


(C) IN DECIDING WHETHER OR NOT TO INVEST IN THE SECURITIES OFFERED, YOU SHOULD
RELY ON YOUR OWN EXAMINATION OF THE COMPANY ISSUING THE SECURITIES AND THE TERMS
OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE
NOT BEEN APPROVED OR DISAPPROVED BY ANY FEDERAL OR STATE SECURITIES COMMISSION
OR OTHER REGULATORY AUTHORITY. ALSO, NO SUCH AGENCY HAS DETERMINED IF THIS
DOCUMENT IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.


YOU WILL NOT BE ABLE TO TRANSFER OR RESELL THESE SECURITIES EXCEPT PURSUANT TO
REGISTRATION UNDER THE FEDERAL SECURITIES ACT OF 1933 OR AN EXEMPTION FROM
REGISTRATION IF AVAILABLE. CONSEQUENTLY, YOU MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


PENNSYLVANIA LEGEND:
IF YOU HAVE ACCEPTED AN OFFER TO PURCHASE THE SECURITIES AND HAVE RECEIVED A
WRITTEN NOTICE EXPLAINING YOUR RIGHT TO WITHDRAW YOUR ACCEPTANCE PURSUANT TO
SECTION 207(M)(2) OF THE PENNSYLVANIA SECURITIES ACT OF 1972, YOU MAY ELECT,
WITHIN TWO BUSINESS DAYS FROM THE DATE OF RECEIPT BY THE COMPANY OF YOUR
EXECUTED SUBSCRIPTION AGREEMENT, TO WITHDRAW YOUR ACCEPTANCE AND RECEIVE A FULL
RECOMPANY OF ALL MONIES PAID BY YOU. YOUR WITHDRAWAL OF ACCEPTANCE WILL BE
WITHOUT ANY FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH THIS WITHDRAWAL, YOU
NEED ONLY SEND A WRITTEN NOTICE TO THE COMPANY (INCLUDING A NOTICE BY ELECTRONIC
MAIL) INDICATING YOUR INTENTION TO WITHDRAW.


 
9

--------------------------------------------------------------------------------

 
 
ALL PENNSYLVANIA INVESTORS MUST SIGN A STATEMENT AS FOLLOWS:


EACH PENNSYLVANIA RESIDENT WHO SUBSCRIBES FOR THE SECURITIES BEING OFFERED
HEREBY AGREES NOT TO SELL THESE SECURITIES FOR A PERIOD OF TWELVE (12) MONTHS
AFTER THE DATE OF PURCHASE.


PLEASE EXECUTE AT THE SPACE PROVIDED:
 
BY:                                ______________________________________


PRINT NAME:            ______________________________________


DATE:                          ______________________________________


SOUTH CAROLINA LEGEND:
THESE SECURITIES ARE OFFERED PURSUANT TO A CLAIM OF EXEMPTION UNDER ONE OR MORE
SECURITIES ACTS.


IN MAKING AN INVESTMENT DECISIONS INVESTORS MUST RELY ON THEIR OWN EXAMINATION
OF THE PERSON OR ENTITY CREATING THE SECURITIES AND THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSIONER OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE.


THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.


TENNESSEE LEGEND:
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED.


 
10

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES
COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE
NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISK OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.


TEXAS LEGEND:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE APPLICABLE SECURITIES LAWS
OF THE STATE OF TEXAS AND THEREFORE CANNOT BE RESOLD OR TRANSFERRED UNLESS THEY
ARE SUBSEQUENTLY REGISTERED OR UNLESS AN EXEMPTION FROM REGISTRATION IS MADE
AVAILABLE.


VERMONT LEGEND:
(I) INVESTMENT IN THESE SECURITIES INVOLVES SIGNIFICANT RISKS AND IS SUITABLE
ONLY FOR PERSONS WHO HAVE NO NEED FOR IMMEDIATE LIQUIDITY IN THEIR INVESTMENT
AND WHO CAN BEAR THE ECONOMIC RISK OF A LOSS OF THEIR ENTIRE INVESTMENT.
INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS
OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


(II) IN MAKING AN INVESTEMTN DECISION INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND
RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR
STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.


(III) THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES
ACT OF 1933 AND THE VERMONT SECURITIES ACT, PURSUAT TO REGISTRATION OR EXEMPTION
THEREFROM.


VIRGINIA LEGEND:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (OR OTHER DOCUMENT) HAVE BEEN
ISSUED PURSUANT TO A CLAIM OF EXEMPTION FROM THE REGISTRATION OR QUALIFICATION
PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS AND SHALL NOT BE SOLD OR
TRANSFERRED WITHOUT COMPLIANCE WITH THE REGISTRATION OF QUALIFICATION PROVISIONS
OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.


 
11

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of the _____
day of ___________, 2012 between ESP Resources, Inc., a Nevada corporation (the
“Company”), located at 111 Lions Club Street, Scott, Louisiana 70583, and each
purchaser identified on the signature pages hereto (“Purchaser” and
collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I
DEFINITIONS
 
1.   Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Transaction Documents(as defined herein), and (b) the
following terms have the meanings set forth in this Section 1:


“Acquiring Person” shall have the meaning ascribed to such term in Section 5.6.


“Action” shall have the meaning ascribed to such term in Section 3.9.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


“Board of Directors” means the board of directors of the Company.


“Business Day” means any day except Saturday, Sunday, any day that is a federal,
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.


“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.


 
12

--------------------------------------------------------------------------------

 
 
“Commission” means the United States Securities and Exchange Commission.


“Common Stock” or “Common Shares” means the common stock of the Company, par
value $0.001 per share, and any other class of securities into which such
securities may hereafter be reclassified or changed into.


“Company Counsel” means Brinen & Associates, LLC with offices located at 7 Dey
Street, Suite 1503, New York, New York 10007.


“Discussion Time” shall have the meaning ascribed to such term in Section 4.6.


“Effective Date” means the date that the shares of Common Stock are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Stock and without volume or manner-of-sale restrictions.


“Evaluation Date” shall have the meaning ascribed to such term in Section 3.17.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“GAAP” shall have the meaning ascribed to such term in Section 3.7.


“Indebtedness” shall have the meaning ascribed to such term in Section 3.26.


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.14.


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.2.


“Material Permits” shall have the meaning ascribed to such term in Section 3.12.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Purchaser Party” shall have the meaning ascribed to such term in Section 5.10.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.5.


 
13

--------------------------------------------------------------------------------

 
 
“Required Minimum” means the total number of Shares issuable if all Units are
sold and all Warrants in such Units are exercised, the maximum of which is Sixty
Two Million Five Hundred Thousand (62,500,000) shares of common stock.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.8.


“Securities” means the Company’s Common Stock and Warrants included in a Unit.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).


“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Securities as specified below such Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule A and
shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.


Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Markets.


“Transaction Documents” means this Subscription Agreementand all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.


“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company with a mailing address of 6201 15th Avenue,
Brooklyn, New York 11219 and a telephone number of (800) 937-5449, and any
successor transfer agent of the Company.


“Unit” means Six Hundred Twenty Five Thousand (625,000) shares of Common Stock
and Three (3) year warrants to purchase up to Nine Hundred Thirty Seven Thousand
Five Hundred (937,500) Shares at an exercise price of Fifteen Cents ($0.15) and
up to Nine Hundred Thirty Seven Thousand Five Hundred (937,500)Shares at an
exercise price of Twenty Five ($0.25)


 
14

--------------------------------------------------------------------------------

 
 
“Unit Price” the Unit Price shall be Fifty Thousand Dollars ($50,000.00).


“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2 hereof, which
Warrants shall be exercisable immediately, have a cashless feature and have a
term of exercise equal to Three (3) years.


“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE II
PURCHASE AND SALE


2.   Terms and Closing.


2.1.   Offering.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with, or within Thirty
(30) Business Days thereof,the execution and delivery of this Agreement by the
parties hereto, the Company agrees to sell, and the Purchasers, severally and
not jointly, agree to purchase, up to an aggregate of Twenty-Five (25) Units, as
defined below, although the Company may accept amounts for more Units at its
sole discretion.  Each Unit will consist of Six Hundred Twenty Five Thousand
(625,000) shares of Common Stock (“Common Shares” or “Shares”) and Three (3)
year warrants to purchase up to Nine Hundred Thirty Seven Thousand Five Hundred
(937,500) Shares at an exercise price of Fifteen Cents ($0.15) and up to Nine
Hundred Thirty Seven Thousand Five Hundred (937,500)Shares at an exercise price
of Twenty Five ($0.25) (each a “Unit” and collectively “Units”)).  Each Unit is
offered for Fifty Thousand Dollars ($50,000.00).  The Company may accept offers
for fractional Units in its sole discretion
 
Each Purchaser shall deliver to the Company Counsel via wire transfer or a
certified check, immediately available funds equal to its Subscription Amount
and the Company’s Transfer Agent shall deliver to each Purchaser its respective
Common Shares and Warrants, and the Company and each Purchaser shall deliver the
other items set forth in Section 2.2 deliverable at the Closing.  Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Company
Counsel shall release the Purchaser’s subscription payment to the Company.
 
2.2.   Deliveries.
 

 
2.2.1. On the Closing Date, the Company shall deliver or cause to be delivered
to the Purchaser the following:

 
 
15

--------------------------------------------------------------------------------

 
 

 
2.2.1.1. this Agreement duly executed by the Company;


2.2.1.2. a letter on the Company’s letterhead stating that the Common Shares are
validly issued, fully paid and non-assessable;


2.2.1.3. a certificate representing the Common Shares with restrictive legend;


2.2.1.4. a Three (3) year Warrant for the number of Warrant Shares exercisable
at Fifteen Cents ($0.15) per share; and


2.2.1.5. a Three (3) year Warrant for the number of Warrant Shares exercisable
at Twenty Five Cents ($0.25) per share

 

 
2.2.2. On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following: 

 

 
2.2.2.1. this Agreement duly executed by such Purchaser; and
 
2.2.2.2. such Purchaser’s Subscription Amount by wire transfer to the account as
specified in writing by the Company.

 
2.3.  Closing Conditions.  The obligations of the Company hereunder in
connection with the Closing are subject to the following conditions being met:
 

 
2.3.1. the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchasers contained herein;


2.3.2. all obligations, covenants and agreements of each Purchaser required to
be performed at or prior to the Closing Date shall have been performed; and


2.3.3. the delivery by each Purchaser of the items set forth in Section 2.2 of
this Agreement.

 
2.4.  The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 

 
2.4.1. the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Company contained herein;


2.4.2. all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;


2.4.3. the delivery by the Company of the items set forth in Section 2.2 of this
Agreement;


2.4.4. there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 
 
16

--------------------------------------------------------------------------------

 


 
2.4.5. from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission  or the Company’s principal
Trading Market (except for any suspension of trading of limited duration agreed
to by the Company, which suspension shall be terminated prior to the Closing),
and, at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


3.   Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules or with respect to which the relevance of such qualification is
readily apparent on the face of such disclosure, the Company hereby makes the
following representations and warranties to each Purchaser:
 
3.1.   Subsidiaries. All of the direct and indirect subsidiaries of the Company
are set forth on Schedule A.  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.
 
3.2.   Organization and Qualification. The Company and each of the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (a “Material Adverse
Effect”) and no Proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
 
17

--------------------------------------------------------------------------------

 
 
3.3.   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals as defined in
§3.5.  Each Transaction Document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
3.4.   No Conflicts. The execution, delivery and performance by the Company of
the Transaction Documents and the consummation by it to which it is a party of
the other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary (other than under the Security Document), or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
 
18

--------------------------------------------------------------------------------

 
 
3.5.   Filings, Consents and Approvals.  The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 5.5, (ii) the notice and/or
application(s) to each applicable Trading Market for the issuance and sale of
the Securities and the listing of the Common Shares for trading thereon in the
time and manner required thereby and (iii) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”).
 
3.6.   Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Common Shares, when issued and paid for
in accordance with the terms of the Transaction Documents, will be validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  The Company has reserved from its duly authorized capital stock
maximum number of shares of Common Stock available for this offering
 
3.7.   SEC Reports; Financial Statements. Except as set forth on Schedule B,the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
 
19

--------------------------------------------------------------------------------

 
 
3.8.   Material Changes.    Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans and stock purchase plans or
except as set forth in its SEC filings, and pursuant to the conversion or
exercise of any outstanding Common Stock Equivalents.  The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement or as set forth or as disclosed in the Company’s SEC reports and
financial statements, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least 1 Trading Day prior to the date that this representation is made.


3.9.   Litigation.    There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) that is not already disclosed in the
Company’s filings which (i) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the Securities
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
Subsidiary, nor, to the Company’s knowledge, any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.


3.10.         Labor Relations.     No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company that could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
20

--------------------------------------------------------------------------------

 


3.11.        Compliance.    Neither the Company nor any Subsidiary: (i) except
as set forth on the Schedule C, is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived) except as set forth on the Schedule C, (ii) is in
violation of any order of any court, arbitrator or governmental body or (iii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.


3.12.        Regulatory Permits.    The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
3.13.        Title to Assets.    The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.


3.14.        Patents and Trademarks.    The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so have could reasonably be
expected to have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a notice
(written or otherwise) that any of the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 


3.15.         Insurance.    The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage at least equal to the aggregate
Subscription Amount.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.


3.16.        Transactions with Affiliates and Employees.    Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of One Hundred Twenty Thousand Dollars
($120,000.00) other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.


3.17.        Sarbanes-Oxley; Internal Accounting Controls.    The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 that
are applicable to it as of the Closing Date.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
 
22

--------------------------------------------------------------------------------

 


3.18.         Certain Fees.    The Purchasers shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.


3.19.        Private Placement.    Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The securities offered here
are unregistered.  In order for the Investor to receive free-trading Common
Shares, Investor shall rely on the appropriate opinion of counsel.  If the
Investor is not eligible to receive free-trading Common Shares, the Investor
will receive restricted shares.  The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.


3.20.        Investment Company.    The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.


3.21.        Registration Rights.    No Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company.


3.22.         Listing and Maintenance Requirements.     The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


3.23.        Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
 
23

--------------------------------------------------------------------------------

 


3.24.         Disclosure.    Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including information set forth on the Disclosure Schedules and disclosures
furnished by the Company to the Purchasers regarding the Company and its
business in connection therewith, the Company confirms that neither it nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that it believes constitutes or might
constitute material, nonpublic information.  The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company.  All disclosure furnished
by or on behalf of the Company to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the information set
forth in the Disclosure Schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4 hereof.


3.25.        No Integrated Offering.    Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 4, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
3.26.        Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date after giving effect to the receipt by the Company
of the proceeds from the sale of the Securities hereunder: (i) the fair saleable
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances that lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  Schedule D sets
forth as of the date hereof all outstanding secured and unsecured Indebtedness
of the Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments.  For the purposes of this Agreement, “Indebtedness” means (x) any
liabilities for borrowed money or amounts owed in excess of Fifty Thousand
Dollars ($50,000) (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of Fifty Thousand ($50,000)
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any Subsidiary is in default with respect to any Indebtedness.
 
 
24

--------------------------------------------------------------------------------

 


3.27.        Tax Status.    Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.


3.28.         No General Solicitation.    Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising.  The Company has offered
the Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


3.29.         Foreign Corrupt Practices.    Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


3.30.        Accountants.     The Company’s accounting firm is set Malone &
Bailey, PC, of 10350 Richmond Ave., Suite 800, Houston, Texas 77042.  To the
knowledge and belief of the Company, such accounting firm: (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the year ending December 31, 2011.


3.31.        No Disagreements with Accountants and Lawyers.    There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
 
25

--------------------------------------------------------------------------------

 


3.32.         Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
3.33.        Acknowledgment Regarding Purchasers’ Trading Activity.
Notwithstanding anything in this Agreement or elsewhere herein to the contrary
(except for Sections 4.6 and 5.11 hereof), it is understood and acknowledged by
the Company that: (i) none of the Purchasers has been asked to agree by the
Company, nor has any Purchaser agreed, to desist from purchasing or selling,
long and/or short, securities of the Company, or “derivative” securities based
on securities issued by the Company or to hold the Securities for any specified
term, (ii) past or future open market or other transactions by any Purchaser,
specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transactions.  The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Common Shares deliverable with respect to Securities are being determined,
and (z) such hedging activities (if any) could reduce the value of the existing
stockholders' equity interests in the Company at and after the time that the
hedging activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.


3.34.        Regulation M Compliance.    The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Company’s placement agent in connection
with the placement of the Securities.
 
 
26

--------------------------------------------------------------------------------

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


4.      Representations and Warranties of the Purchasers.    Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:


4.1.           Organization; Authority.    Such Purchaser is and individual or
if an entity, an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


4.2.           Own Account.    Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Securities (this representation and warranty not limiting such Purchaser’s right
to sell the Securities in compliance with applicable federal and state
securities laws) in violation of the Securities Act or any applicable state
securities law.  Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.
 
 
27

--------------------------------------------------------------------------------

 
 
4.3.   Purchaser Status.    At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.  The
Purchaser shall complete the accredited investor


4.4.   Experience of Such Purchaser.    Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.


4.5.   General Solicitation.    Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.


4.6.   Short Sales and Confidentiality Prior To The Date Hereof.    Other than
consummating the transactions contemplated hereunder, such Purchaser has not
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”).  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.  Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).


4.7.   Acknowledgement Regarding “Restricted Securities”.     Each Purchaser
acknowledges and agrees that notwithstanding the removal from the certificates
representing the Common Shares of the legend set forth in Section 5.2 hereof
upon effectiveness of a registration statement covering the Common Shares, the
Common Shares shall remain “restricted securities” until such Securities have
been sold pursuant to (i) an effective registration statement or (ii) an
exemption from registration including but not limited to Rule 144.  In order for
the Investor to receive free-trading Common Shares, Investor shall rely on the
appropriate opinion of counsel.  If the Investor is not eligible to receive
free-trading Common Shares, the Investor will receive restricted shares.  Each
Purchaser understands that any sales by such Purchaser of any of the Common
Shares that are not made in compliance with Sections 4 and 5 could subject the
Company and such Purchaser to possible civil and criminal liability under
applicable federal securities laws and applicable state securities or “blue sky”
laws.
 
 
28

--------------------------------------------------------------------------------

 


ARTICLE V
OTHER AGREEMENTS OF THE PARTIES


5.     Transfer Restrictions.


5.1.   The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective registration statement or an exemption from
registration including but not limited to Rule 144, to the Company or to an
Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 5.2, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company and Company’s counsel, the form and substance of which
opinion shall be reasonably satisfactory to the Company’s counsel, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.


5.2.   The Purchasers agree to the imprinting, so long as is required by this
Section 5, of a legend on any of the Securities in the following form:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY NOT BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES CONSISTENT
WITH FEDERAL AND STATE SECURITIES LAWS.


The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
pledges will be consistent with federal and state securities laws.  Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.
 
 
29

--------------------------------------------------------------------------------

 


5.2.1.       Certificates evidencing the Common Shares shall not contain any
legend (including the legend set forth in Section 5.2 hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Common Shares pursuant to
Rule 144, (iii) if such Common Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Common Shares and without
volume or manner-of-sale restrictions or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Purchaser shall issue a legal opinion to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend hereunder.  If Common Shares may be sold under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Common Shares and without volume
or manner-of-sale restrictions or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Common Shares shall be issued free of all legends.  The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 5,  it will deliver or cause to be delivered to such
Purchaser a certificate representing such shares that is free from all
restrictive and other legends provided the Purchaser has supplied an acceptable
opinion of counsel relating to the same.  The Company may not make any notation
on its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section 5.2. Certificates for Common
Shares subject to legend removal hereunder shall be transmitted by the Transfer
Agent to the Purchaser by crediting the account of the Purchaser’s prime broker
with the Depository Trust Company System as directed by such Purchaser.
 
5.3.   Furnishing of Information.    Until the earliest of the time that (i) no
Purchaser owns Securities or (ii) the Warrants have expired, the Company
covenants to maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act.    As
long as any Purchaser owns Securities, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act within the requirements of the exemption provided by Rule
144.


5.4.   Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities to the Purchasers in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
 
30

--------------------------------------------------------------------------------

 


5.5.   Securities Laws Disclosure; Publicity.     The Company shall, issue a
Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits
thereto.  The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and the Purchaser shall not issue any such press release nor otherwise
make any such public statement without the prior consent of the Company, with
respect to any press release of any Purchaser, or without the prior consent of
each Purchaser, with respect to any press release of the Company, which consent
shall not unreasonably be withheld or delayed, except if such disclosure is
required by law, in which case the disclosing party shall promptly provide the
other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents
(including signature pages thereto) with the Commission, and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure
permitted under this clause (b).


5.6.   Shareholder Rights Plan.    No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.


5.7.   Non-Public Information.    Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.  


5.8.   Use of Proceeds.     The Company shall use the net proceeds from the sale
of the Securities hereunder for working capital purposes.
 
 
31

--------------------------------------------------------------------------------

 


5.9.   Indemnification of Purchasers.    Subject to the provisions of this
Section 5.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel.  The Company will not be
liable to any Purchaser Party under this Agreement (y) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.


5.10.         Reservation and Listing of Securities.


5.10.1.  The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.
 
 
32

--------------------------------------------------------------------------------

 


5.10.2.  If on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s Certificate of Incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time, as soon as possible and in any event not later than the
Seventy-Fifth (75th) day after such date.


5.10.3.  The Company shall, if applicable: (i) in the time and manner required
by the principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchasers evidence of such listing and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market.


5.11          Short Sales and Confidentiality After The Date Hereof. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it, will execute any Short Sales during the period commencing
with the Discussion Time and ending at such time the transactions contemplated
by this Agreement are first publicly announced as described in Section
5.5.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company as described in Section 5.5,
such Purchaser will maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the Disclosure Schedules.  Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 5.5.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.


5.12.        Form D; Blue Sky Filings.    The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
 
33

--------------------------------------------------------------------------------

 


ARTICLE VI
MISCELLANEOUS


6.             Miscellaneous.


6.1.          Termination.     This Agreement may be terminated by any
Purchaser, as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers, by written notice to the other parties, if the Closing has not been
consummated on or before June 15, 2012; provided, however, that such termination
will not affect the right of any party to sue for any breach by the other party
(or parties).


6.2.           Entire Agreement.   The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


6.3.   Notices.   Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.


6.4.   Amendments; Waivers.    No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least
Sixty-Seven Percent (67%) in interest of the Securities then outstanding or, in
the case of a waiver, by the party against whom enforcement of any such waived
provision is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.
 
 
34

--------------------------------------------------------------------------------

 


6.5.   Headings.     The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.


6.6.   Successors and Assigns.       This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”


6.7.   No Third-Party Beneficiaries.      This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.9.


6.8.   Governing Law.         All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof, except the Warrant, to the extent that Nevada General Corporation Law
is mandatorily applicable.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   If either party shall commence an action or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorneys’ fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
 
35

--------------------------------------------------------------------------------

 


6.9.   Survival.     The representations and warranties shall survive the
Closing and the delivery of the Securities for the applicable statute of
limitations.


6.10.        Execution.       This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


6.11.        Severability.      If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.


6.12.        Replacement of Securities.       If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.


6.13.        Remedies.     In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
 
36

--------------------------------------------------------------------------------

 


6.14.         Independent Nature of Purchasers’ Obligations and Rights.   The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in their review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsel have chosen to communicate with the
Company through Brinen & Associates, LLC.  Brinen & Associates, LLC does not
represent all of the Purchasers.  The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by the
Purchasers.


6.15.        Liquidated Damages.   The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.


6.16.         Saturdays, Sundays, Holidays, etc.    If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.


6.17.         Construction.   The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
6.18.        WAIVER OF JURY TRIAL.     IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


 
37

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



ESP RESOURCES, INC.         111 Lions Club Street
Scott, LA 70583
       
By:
/s/      Name      Title   


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS
 
 
38

--------------------------------------------------------------------------------

 


PURCHASER SIGNATURE PAGES TO ESP RESOURCES, INC.
SECURITIES PURCHASE AGREEMENT



IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser:
       
By:
        Name      Title      E-mail Address:     Facsimile Number:     State of
Formation:           Address for Notice:     Address for Delivery of Securities:
                                                                               
   



Subscription Amount:


Number of Units (Subscription Amount / $50,000):


Number of Shares (Units X 625,000):


Number of $0.15 Warrant Shares (Units X 937,500):


Number of $0.25 Warrant Shares (Units X 937,500)
 
 
39

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Accredited Investor Questionnaire


ALL INFORMATION FURNISHED IS FOR THE SOLE USE OF ESP RESOURCES, INC., A NEVADA
CORPORATION, AND ITS COUNSEL AND WILL BE HELD IN CONFIDENCE BY SUCH PARTIES,
EXCEPT THAT THIS QUESTIONNAIRE MAY BE FURNISHED TO SUCH OTHER PARTIES AS THE
COMPANY AND ITS COUNSEL MAY DEEM NECESSARY TO ESTABLISH COMPLIANCE WITH FEDERAL
OR STATE SECURITIES LAWS TO THE EXTENT REQUIRED BY LAW.


1.            Investor Information.


For Individual Investors
(Please Print)
 
Name of Investor:                                                      
  Street Address:      City, State or Territory, Zip:               County:   
Social Security Number:        Telephone Number (daytime):      Signature:   
Date:     State or Country of Residency:    Check Type of Ownership: 
_______________________Individual   _______________________Joint Tenants (all
parties must sign)  
_______________________Community Property (spouse must sign)
 
_______________________Tenants-in-Common (all parties must sign)
 
_______________________Other: ________________________________
  Print Name(s) of Spouse, Joint Tenant(s), or
Tenant(s)-in-Common: _________________________________________________________________________________ 
      Signature(s) of Spouse, Joint Tenant(s), or
Tenant(s)-in-Common: __________________________________________________________________________________
     
Date:  ___________________________________________________________________________________________________________________________________
  Social Security
Number(s): ___________________________________________________________________________________________________________________ 
  Professional Adviser (if applicable):
_____________________________________________________________________________________________________________

 

      Signature       Mailing Street Address             Print Name    City,
State or Territory, Zip             Telephone Number    County            
Social Security Number    

                                                                                                             
 
40

--------------------------------------------------------------------------------

 
                                                                                                                              
For Corporate, Partnership, Limited Liability Company, Trust or Other Entity
Investors
(Please Print)
 
Name of Investor:                                                      
  Street Address:      City, State or Territory, Zip:               County:   
Taxpayer ID Number:     Telephone Number :      Name of Authorized Signatory:   
  Authorized Signatory Signature:     Date:       Check Type of Ownership: 
_______________________Corporation   _______________________Partnership  
_______________________ Limited Liability Company
 
_______________________Trust of Pension Plan
 
_______________________Other:___________________________

 
2.             Accredited Investor Status.  To determine “accredited investor”
status for the purpose of the offering of Series A Preferred Shares (the
“Shares”), indicate by initialing in the space provided if the undersigned is:


 (A)   A natural person with individual net worth (or joint net worth with
spouse) in excess of One Million Dollars ($1,000,000).  For purposes of this
item, “net worth” means the excess of total assets at fair market value,
including home, home furnishings and automobiles (and including property owned
by a spouse), over total liabilities.


 (B)   A natural person with individual income (without including any income of
the Investor’s spouse) in excess of Two Hundred Thousand Dollars ($200,000), or
joint income with spouse of Three Hundred Thousand Dollars ($300,000), in each
of the two most recent years and who reasonably expects to reach the same income
level in the current year.


For Entities:


 (C)   An entity, including a grantor trust, in which all of the equity owners
are accredited investors (for this purpose, a beneficiary or a trust is not an
equity owner, but the grantor of a grantor trust is an equity owner).


 (D)   A bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the
“1933 Act”) or any savings and loan association or other institution as defined
in Section 3(a)(5)(A) of the 1933 Act, whether acting in its individual or
fiduciary capacity.
 
 
41

--------------------------------------------------------------------------------

 


 (E)   An insurance company as defined in Section 2(13) of the 1933 Act.


 (F)   A broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (the “1934 Act”).


 (G)   An investment company registered under the Investment Company Act of
1940.


 (H)   A business development company as defined in Section 2(a)(48) of the
Investment Company Act of 1940.  A small business investment company licensed by
the Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958.


 (I)   A private business development company as defined in Section 202(a)(22)
of the Investment Advisors Act of 1940.


(J)   An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust or partnership, not
formed for the specific purpose of acquiring the Notes, with total assets in
excess of Five Million Dollars ($5,000,000.00).


 (K)   A trust with total assets in excess of Five Million Dollars
($5,000,000.00) not formed for the specific purpose of acquiring the Notes,
whose purchase is directed by a person with such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of investment in the Notes.


(L)   An employee benefit plan within the meaning of ERISA if the decision to
invest in the Notes is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment advisor, or if the employee benefit plan has total
assets in excess of Five Million Dollars ($5,000,000.00) or, if a self-directed
plan, with investment decisions made solely by persons that are accredited
investors.


(M)   A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if the plan has total assets in excess of Five
Million Dollars ($5,000,000.00).


3.            Representations as to Residence.  To verify the residence of
prospective investors and to obtain a written representation from each as to its
legal residence, please complete the following:
 
 
42

--------------------------------------------------------------------------------

 
 
A.           For Entities:


Form of Entity (e.g., corporation,
partnership, limited liability company,
trust, etc.)         __________________________________________________
 
Organized under the laws
of:                                            __________________________________________________


Address of Principal
Office:                                              __________________________________________________
 
Address of any other
offices:                                           __________________________________________________
 
Has the investing entity been organized for the specific purpose of acquiring
the Shares of ESP Resources, Inc.?    Yes o No o     


B.           For Individuals:
 
(a)           The undersigned is a bona fide resident of the State
of ______________________________ and has been for  years.
 
(b)           The undersigned (___) does (___) does not maintain a residence at
any location other than that indicated above at item 1(b).  If so, where?
_______________________________________________________________________________________
 
(c)           The undersigned has filed a State
of ________________________________ Income Tax Return as an in-state residence
for the last_________years.
 
(d)           The undersigned is registered to vote in__________________________
(city),
_________________________________(county),_______________________________(state).


4.            Business and Investment Background and Experience. The business
and investment background and experience of the undersigned, or the business and
investment background and experience of those individuals responsible for making
investment decisions on behalf of the undersigned, if the undersigned is an
entity, are as follows:
 
Name and address of current employer:
______________________________________________  
______________________________________________        
Nature of employment:
______________________________________________  
______________________________________________        
If self-employed, nature of business:
______________________________________________  
______________________________________________      
______________________________________________
Educational degrees received:
______________________________________________

                                                                   
 
43

--------------------------------------------------------------------------------

 
 
Training or experience in financial or business matters: yes ( ) no ( )
 
If yes, please give details:
 
Service on board of directors of any company:                            yes ( 
 )                       no (   )
 
Service as an elected officer of any company:                              yes
(   )                       no (   )
 
Other positions held during the last five years relating to business or
financial matters:


yes (    )                      no (    )                      If yes, please
give details:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Service on Board of Directors of any company:                           yes
(    )                      no (    )


Service as an elected officer of any company:                              yes
(    )                      no (    )


Other positions held in the past five years relating to business or financial
matters:


yes (    )                      no (    )                                If yes,
please give details:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Professional licenses or registrations: ( )    
Bar admission:
( )    
Accounting certifications:
( )    
Broker-dealer registration:
( )    
Investment advisor registration:
( )    
Securities analyst certification:
( )    
Other:
( )

 
 
44

--------------------------------------------------------------------------------

 
 
EXHIBIT B


RISK FACTORS


The following risk factors should be considered carefully in addition to the
other information contained in this report.  This report contains
forward-looking statements.  Forward-looking statements relate to future events
or our future financial performance.  We generally identify forward-looking
statements by terminology such as “may,” “should,” “expects,” “plans,”
“anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,”
“believes,” “estimates,” “predicts,” “potential” or “continue” or the negative
of these terms or other similar words.  These statements are only
predictions.  The outcome of the events described in these forward-looking
statements is subject to known and unknown risks, uncertainties and other
factors that may cause our customers’ or our industry’s actual results, levels
of activity, performance or achievements expressed or implied by these
forward-looking statements, to differ.  “Risk Factors,” “Management’s Discussion
and Analysis” and “Business,” as well as other sections in this report, discuss
some of the factors that could contribute to these differences.


The forward-looking statements made in this report relate only to events as of
the date on which the statements are made.  We undertake no obligation to update
any forward-looking statement to reflect events or circumstances after the date
on which the statement is made or to reflect the occurrence of unanticipated
events


The shares of our common stock are highly speculative in nature, involve a high
degree of risk and should be purchased only by persons who can afford to lose
the entire amount invested in the common stock. You should carefully consider
the risks described below and the other information in this annual report before
investing in our common stock.  If any of the following risks actually occurs,
our business, financial condition or operating results could be materially
adversely affected. In such case, the trading price of our common stock could
decline due to any of these risks, and you may lose all or part of your
investment.


RISKS RELATED TO OUR BUSINESS


Our specialty chemical business will be dependent on the oil and gas industry,
which has historically been volatile and could negatively affect our results of
operations.


Demand for our oil and gas field specialty chemical products and services
depends in large part upon the level of exploration and production of oil and
gas and the industry's willingness to spend capital on environmental and oil and
gas field services, which in turn depends on oil and gas prices, expectations
about future prices, the cost of exploring for, producing and delivering oil and
gas, the discovery rate of new oil and gas reserves and the ability of oil and
gas companies to raise capital. Domestic and international political, military,
regulatory and economic conditions also affect the industry.
 
 
45

--------------------------------------------------------------------------------

 


Prices for oil and gas historically have been volatile and have reacted to
changes in the supply of and the demand for oil and natural gas, domestic and
worldwide economic conditions and political instability in oil producing
countries. No assurance can be given that current levels of oil and gas
activities will be maintained or that demand for our services will reflect the
level of such activities. Prices for oil and natural gas are expected to
continue to be volatile and affect the demand for specialty chemical products
and services such as ours. A material decline in oil or natural gas prices or
activities could materially affect the demand for our products and services and,
therefore, our financial condition.
 
Competition in the oil and gas services industry is very intense and there is no
assurance that we will be successful in acquiring new customers over our
competitors.


The oil and gas service industry is very competitive. We compete with numerous
companies, including companies that are much larger and have substantially
greater technical, financial and operational resources and staff. We are
required to obtain licenses and permits from various governmental authorities.
We anticipate that we will be able to obtain all necessary licenses and permits
to carry on the activities which we intend to conduct, and that we intend to
comply in all material respects with the terms of such licenses and permits.
However, there can be no guarantee that we will be able to obtain and maintain,
at all times, all necessary licenses and permits required to continually operate
our business.


The potential costs of environmental compliance in our petrochemical business
could have a material negative economic impact on our operations and financial
condition.


Our specialty chemical business is subject to federal, state and local
environmental laws, rules, regulations, and ordinances, including those
concerning emissions and discharges, and the generation, handling, storage,
transportation, treatment, disposal and import and export of hazardous materials
(“Environmental Laws”). The operation of the Company's facilities and the
distribution of chemical products entail risks under Environmental Laws, many of
which provide for substantial remediation costs in the event of discharges of
contaminants and fines and sanctions for violations. Violations of Environmental
Laws could result in the imposition of substantial criminal fines and penalties
against the Company and their officers and employees in certain circumstances.
The costs associated with responding to civil or criminal matters can be
substantial. Also, significant civil or criminal violations could adversely
impact the Company's marketing ability in the region served by the Company.
Compliance with existing and future Environmental Laws may require significant
capital expenditures by the Company.


There can be no assurance that past or future operations will not result in the
Company incurring material environmental liabilities and costs or that
compliance with Environmental Laws will not require material capital
expenditures by the Company, each of which could have a material adverse effect
on the Company's results of operations and financial condition. The Company
knows of no existing contamination sites where the company supplies
petrochemicals for their current customer locations. The title for the chemicals
that we supply to our customer base passes from us to the customer upon delivery
of the chemical to the customer location. We have insurance that covers
accidental spillage and cleanup at our blending location and for transportation
to the customer location; however, the customer is responsible for the integrity
of the chemical once the chemical blend is delivered to the receiving point of
the customer.
 
 
46

--------------------------------------------------------------------------------

 


The Company intends to conduct appropriate due diligence with respect to
environmental matters in connection with future acquisitions, there can be no
assurance that the Company will be able to identify or be indemnified for all
potential environmental liabilities relating to any acquired business. Although
the Company has obtained insurance and indemnities for certain contamination
conditions, such insurance and indemnities are limited.


Operating hazards in our petrochemical business could have a material adverse
impact on our operations and financial condition.


Our specialty chemicals operations are subject to the numerous hazards
associated with the handling, transportation, blending, storage, sale, ownership
and other activities relating to chemicals. These hazards include, but are not
limited to, storage tank or pipeline leaks and ruptures, explosions, fires,
chemical spills, discharges or releases of toxic substances or gases, mechanical
failures, transportation accidents, any of which could materially and adversely
affect the Company. These hazards can cause personal injury and loss of life,
severe damage to or destruction of property and equipment, environmental damage
and may result in suspension of operations.


The Company will maintain insurance coverage in the amounts and against the
risks it believes are in accordance with industry practice, but this insurance
will not cover all types or amounts of liabilities. The Company currently has
spillage, transportation, and handling insurance. No assurance can be given
either that (i) this insurance will be adequate to cover all losses or
liabilities the Company may incur in its operations or (ii) the Company will be
able to maintain insurance of the types or at levels that are adequate or at
reasonable rates.


Any change to government regulation/administrative practices may have a negative
impact on our ability to operate and/or our profitability.


The laws, regulations, policies or current administrative practices of any
government body, organization or regulatory agency in the United States or any
other jurisdiction, may be changed, applied or interpreted in a manner which
will fundamentally alter the ability of our company to carry on our
business.  The continued media attention toward the use of hydraulic fracturing
of oil & gas wells by our customers could adversely impact governmental
regulations in the states in which we provide our fracking chemicals and have a
negative impact on our business.


The actions, policies or regulations, or changes thereto, of any government body
or regulatory agency, or other special interest groups, may have a detrimental
effect on us. Any or all of these situations may have a negative impact on our
ability to operate and/or our profitably.


We may be unable to retain key personnel and there is no guarantee that we could
find a comparable replacement.


We may be unable to retain key employees or consultants or recruit additional
qualified personnel. Our limited personnel means that we would be required to
spend significant sums of money to locate and train new employees in the event
any of our employees resign or terminate their employment with us for any
reason.  We are largely dependent on the continued service of our President and
CEO, David Dugas.  We may not have the financial resources to hire a replacement
if we lost the services of Mr. Dugas.  The loss of service of Mr. Dugas could
therefore significantly and adversely affect our operations.
 
 
47

--------------------------------------------------------------------------------

 


The specialty chemicals business is highly competitive and the competition may
adversely affect our results of operations.


Our business faces significant competition from major international producers as
well as smaller regional competitors. Our most significant competitors include
major chemicals and materials manufacturers and diversified companies, a number
of which have revenues and capital resources far exceeding ours. Substitute
products also exist for many of our products. Therefore, we face substantial
risk that certain events, such as new product development by our competitors,
changing customer needs, production advances for competing products, price
changes in raw materials, could result in declining demand for our products as
our customers switch to substitute products or undertake manufacturing of such
products on their own. If we are unable to develop and produce or market our
products to effectively compete against our competitors, our results of
operations may materially suffer.


We have certain concentrations within our customer base, and the loss certain
customers could have a material adverse impact on our business.


As of March 31, 2012, we had a total of 73 customers, three of which are major
customers that together account for 53% of accounts receivable at March 31, 2012
and 73% of the total revenues earned for the quarter ended March 31, 2012.  The
loss of one of our major customers would have a serious material negative
economic impact on our company and our ability to continue. There is no
guarantee that we could replace one of these customers and if we were able to
replace them, there is no guarantee that the revenues would be equal.


Need for additional employees


The Company’s future success also depends upon its continuing ability to attract
and retain highly qualified personnel. Expansion of the Company’s business and
the management and operation of the Company will require additional managers and
employees with industry experience, and the success of the Company will be
highly dependent on the Company’s ability to attract and retain skilled
management personnel and other employees. Competition for such personnel is
intense. There can be no assurance that the Company will be able to attract or
retain highly qualified personnel.


Competition for skilled personnel in the oil and gas services industry is
significant. This competition may make it more difficult and expensive to
attract, hire and retain qualified managers and employees. The Company’s
inability to attract skilled management personnel and other employees as needed
could have a material adverse effect on the Company’s business, operating
results and financial condition. The Company’s arrangement with its current
employees is at will, meaning its employees may voluntarily terminate their
employment at any time. The Company anticipates that the use of stock options,
restricted stock grants, stock appreciation rights, and phantom stock awards
will be valuable in attracting and retaining qualified personnel. However, the
effects of such plan cannot be certain.
 
 
48

--------------------------------------------------------------------------------

 


At the current time, our consolidated operations are not profitable.


Since inception, we have incurred losses and through March 31, 2012 totaling
$14,872,840.  Because of these historical losses, we will require additional
working capital to develop our business operations.  We intend to raise
additional working capital through private placements, bank financing and/or
advances from related parties or shareholder loans. As of March 31, 2012, our
total assets were $7,105,903 and our total liabilities were $6,216,957.  We had
cash of $150,725, current assets of $4,274,565, and current liabilities of
$5,018,926 as of March 31, 2012.  We had negative working capital of $744,360 on
that date.  We will require additional funds to implement our growth
strategy.  For this most recent quarter, we had generated a small increase in
cash flows from operations, so we have been dependent on sales of our equity
securities and debt financings to meet our cash requirements.  We expect this
situation to continue for the foreseeable future.  While we anticipate further
increases in operating cash flows, we will continue to require additional
capital through equity financing and/or debt financing which may result in
further dilution in the equity ownership of our shares.  There is still no
assurance that we will be able to maintain operations at a level sufficient for
an investor to obtain a return on his investment in our common
stock.  Furthermore, we may continue to be unprofitable.In particular,
additional capital may be required in the event that costs increase beyond our
expectations, such as cost of products sold or research and development cost, or
we encounter greater costs associated with general and administrative expenses
or offering costs.


We are dependent on outside capital to continuously fund any cash flow deficits
and expect this to continue until we are profitable.


Until we can reach a significant level of profitability, we will depend almost
exclusively on outside capital to pay for the continued growth of our business.
Such outside capital may include the sale of additional stock and/or commercial
borrowing. Capital may not continue to be available if necessary to meet our
continuing operational needs or, if the capital is available, that it will be on
terms acceptable to us.  Any future capital investments could dilute or
otherwise materially and adversely affect the holdings or rights of our existing
shareholders. In addition, new equity or convertible debt securities issued by
us to obtain financing could have rights, preferences and privileges senior to
our common stock. The issuance of additional equity securities by us would
result in a significant dilution in the equity interests of our current
stockholders. Obtaining commercial loans, assuming those loans would be
available, will increase our liabilities and future cash commitments. We cannot
give you any assurance that any additional financing will be available to us, or
if available, will be on terms favorable to us.


If we are unable to obtain financing in the amounts and on terms deemed
acceptable to us, we may be unable to continue our business and as a result may
be required to scale back or cease operations of our business, the result of
which would be that our stockholders would lose some or all of their investment.
 
 
49

--------------------------------------------------------------------------------

 


A decline in the price of our common stock could affect our ability to raise
further working capital and adversely impact our operations.


A prolonged decline in the price of our common stock could result in a reduction
in the liquidity of our common stock and a reduction in our ability to raise
capital. Because our operations have been primarily financed through the sale of
equity securities, a decline in the price of our common stock could be
especially detrimental to our liquidity and our continued operations. Any
reduction in our ability to raise equity capital in the future would force us to
reallocate funds from other planned uses and would have a significant negative
effect on our business plans and operations, including our ability to continue
our current operations. If our stock price declines, we may not be able to raise
additional capital or generate funds from operations sufficient to meet our
obligations.


We may never pay any dividends to shareholders.


We have never declared or paid any cash dividends or distributions on our
capital stock. We currently intend to retain our future earnings, if any, to
support operations and to finance expansion and therefore we do not anticipate
paying any cash dividends on our common stock in the foreseeable future.


The declaration, payment and amount of any future dividends will be made at the
discretion of the board of directors, and will depend upon, among other things,
the results of our operations, cash flows and financial condition, operating and
capital requirements, and other factors as the board of directors considers
relevant. There is no assurance that future dividends will be paid, and, if
dividends are paid, there is no assurance with respect to the amount of any such
dividend.


RISKS RELATED TO OUR COMMON STOCK


Our stock is a penny stock. Trading of our stock may be restricted by the
Securities and Exchange Commission’s penny stock regulations which may limit a
stockholder’s ability to buy and sell our stock.


Our stock is a penny stock.  The Securities and Exchange Commission has adopted
Rule 15g-9 which generally defines “penny stock” to be any equity security that
has a market price (as defined) less than $5.00 per share or an exercise price
of less than $5.00 per share, subject to certain exceptions. Our securities are
covered by the penny stock rules, which impose additional sales practice
requirements on broker-dealers who sell to persons other than established
customers and “accredited investors”. The term “accredited investor” refers
generally to institutions with assets in excess of $5,000,000 or individuals
with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or
$300,000 jointly with their spouse. The penny stock rules require a
broker-dealer, prior to a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document in a form prepared
by the Securities and Exchange Commission which provides information about penny
stocks and the nature and level of risks in the penny stock market. The
broker-dealer also must provide the customer with current bid and offer
quotations for the penny stock, the compensation of the broker-dealer and its
salesperson in the transaction and monthly account statements showing the market
value of each penny stock held in the customer’s account. The bid and offer
quotations, and the broker-dealer and salesperson compensation information, must
be given to the customer orally or in writing prior to effecting the transaction
and must be given to the customer in writing before or with the customer’s
confirmation. In addition, the penny stock rules require that prior to a
transaction in a penny stock not otherwise exempt from these rules, the
broker-dealer must make a special written determination that the penny stock is
a suitable investment for the purchaser and receive the purchaser’s written
agreement to the transaction. These disclosure requirements may have the effect
of reducing the level of trading activity in the secondary market for the stock
that is subject to these penny stock rules. Consequently, these penny stock
rules may affect the ability of broker-dealers to trade our securities. We
believe that the penny stock rules discourage investor interest in and limit the
marketability of our common stock.
 
 
50

--------------------------------------------------------------------------------

 


The Financial Industry Regulatory Authority, or FINRA, has adopted sales
practice requirements which may also limit a stockholder’s ability to buy and
sell our stock.


In addition to the “penny stock” rules described above, FINRA has adopted rules
that require that in recommending an investment to a customer, a broker-dealer
must have reasonable grounds for believing that the investment is suitable for
that customer. Prior to recommending speculative low priced securities to their
non-institutional customers, broker-dealers must make reasonable efforts to
obtain information about the customer’s financial status, tax status, investment
objectives and other information. Under interpretations of these rules, FINRA
believes that there is a high probability that speculative low priced securities
will not be suitable for at least some customers. FINRA requirements make it
more difficult for broker-dealers to recommend that their customers buy our
common stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.


Our common stock may be negatively impacted by factors which are unrelated to
our operations.


Our common stock currently trades on a limited basis on the OTC Bulletin Board.
Trading of our stock through the OTC Bulletin Board is highly volatile. There is
no assurance that a sufficient market will continue develop in our stock, in
which case it could be difficult for shareholders to sell their stock. The
market price of our common stock could fluctuate substantially due to a variety
of factors, including market perception of our ability to achieve our planned
growth, quarterly operating results of our competitors, trading volume in our
common stock, changes in general conditions in the economy and the financial
markets or other developments affecting our competitors or us. In addition, the
stock market is subject to extreme price and volume fluctuations. This
volatility has had a significant effect on the market price of securities issued
by many companies for reasons unrelated to their operating performance and could
have the same effect on our common stock.


The market for penny stocks has experienced numerous frauds and abuses that
could inadvertently and adversely impact investors in our stock.


The Company is aware that that the market for penny stocks has suffered from
patterns of fraud and abuse.  Such patterns include:


●  
Control of the market for the security by one or a few broker-dealers that are
often related to the promoter or issuer;

●  
Manipulation of prices through prearranged matching of purchases and sales and
false and misleading press releases;

 
 
51

--------------------------------------------------------------------------------

 
 
●  
"Boiler room" practices involving high pressure sales tactics and unrealistic
price projections by sales persons;

●  
Excessive and undisclosed bid-ask differentials and markups by selling
broker-dealers; and

●  
Wholesale dumping of the same securities by promoters and broker-dealers after
prices have been manipulated to a desired level, along with the inevitable
collapse of those prices with consequent investor losses.



Because we are not subject to compliance with rules requiring the adoption of
certain corporate governance measures, our stockholders have limited protection
against interested director transactions, conflicts of interest and similar
matters.


The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by
the SEC, the New York and American Stock Exchanges and the Nasdaq Stock Market,
as a result of Sarbanes-Oxley, require the implementation of various measures
relating to corporate governance.  These measures are designed to enhance the
integrity of corporate management and the securities markets and apply to
securities that are listed on those exchanges or the Nasdaq Stock
Market.  Because we are not presently required to comply with many of the
corporate governance provisions and because we chose to avoid incurring the
substantial additional costs associated with such compliance any sooner than
legally required, we have not yet adopted these measures.


Only one of our directors is an independent director.  We do not currently have
independent audit or compensation committees.  As a result, these directors have
the ability, among other things, to determine their own level of
compensation.  Until we comply with such corporate governance measures,
regardless of whether such compliance is required, the absence of such standards
of corporate governance may leave our stockholders without protections against
interested director transactions, conflicts of interest, if any, and similar
matters and investors may be reluctant to provide us with funds necessary to
expand our operations.


We intend to comply with all corporate governance measures relating to director
independence as and when required.  However, we may find it very difficult or be
unable to attract and retain qualified officers, directors and members of board
committees required to provide for our effective management as a result of
Sarbanes-Oxley Act of 2002.  The enactment of the Sarbanes-Oxley Act of 2002 has
resulted in a series of rules and regulations by the SEC that increase
responsibilities and liabilities of directors and executive officers.  The
perceived increased personal risk associated with these recent changes may make
it more costly or deter qualified individuals from accepting these roles.


For all of the foregoing reasons and others set forth herein, an investment in
our securities in any market that may develop in the future involves a high
degree of risk.


 
52

--------------------------------------------------------------------------------

 
 
SCHEDULE A


SUBSIDIARIES OF ESP RESOURCES, INC.
A NEVADA CORPORATION


1.  
ESP Resources, Inc., a Delaware Corporation

2.  
ESP Petrochemicals, Inc., a Louisiana Corporation, which is a wholly owned
subsidiary of ESP Resources, Inc. (DE)

3.  
GBD Wordlwide, S.A., a Panama Sociedad Anónima

4.  
RRI Field Services, S.A., a Panama Sociedad Anónima

5.  
ESP Petrochemicals, S.A., a Panama Sociedad Anónima

6.  
ESP PNG Limited, a Papua New Guinea Limited Company

7.  
ESP Marketing Group, LLC, a Limited Liability Company of the Arab Emirates

8.  
ESP Corporation, S.A., a Panama Sociedad Anónima



 
53

--------------------------------------------------------------------------------

 
 
SCHEDULE B


UNFILED FINANCIALS


NONE
 
 
 
 
 
 
 
 
 
 
 
 

 
 
54

--------------------------------------------------------------------------------

 
 
SCHEDULE C


INDENTURES IN DEFAULT


1.  
$100,000.00 Note owed to BWC Management, Inc. issued on July 30, 2008 accruing
interest at 5% per annum with a maturity date of July 22, 2013

 
2.  
$100,000.00 Note owed to BWC Management, Inc. issued on August 29, 2008 accruing
interest at 5% per annum with a maturity date of July 22, 2013

 
3.  
$73,006.00 Note owed to BWC Management, Inc. issued on September 30, 2007
accruing interest at 5% per annum with a maturity date of September 30, 2012

 
4.  
$87,190.00 Note owed to Madoff Energy IV, LLC issued on October 30, 2008
accruing interest at 5% per annum, which matured on April 30, 2009

 
The Company is in arrears on the interest payments for notes 1, 2, and 3.  The
Company issued each of the above notes when it was known as Pantera Petroleum,
Inc., and under different management.  The notes are in arrears because the
Company does not have current contact information for any of the
Lenders.  Current management has taken commercially reasonable steps to locate
each Lender.  To date no notice of default has been filed for any of the above
notes.
 
 
55

--------------------------------------------------------------------------------

 